Citation Nr: 0827990	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-29 252	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for hypertension to 
include as secondary to post-traumatic stress disorder.

2. Entitlement to service connection for coronary artery 
disease with bypasss to include as secondary to post-
traumatic stress disorder.

3. Entitlement to service connection for osteoarthritis.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2004 and in April 2005 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2005, the veteran appeared at a hearing before a 
Decision Review Officer. The transcript of that hearing is in 
the record. 

In May 2008, the Board obtained an advisory medical opinion 
from the Veterans Health Administration.  The Board then 
provided the veteran with a copy of the opinion and the 
opportunity to submit additional argument and evidence. 

In July 2008, in writing the veteran revoked the power of 
attorney of the Texas Veterans Commission.  In the same 
document, he raised a claim for increase for post-traumatic 
stress disorder, which is s referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1. Hypertension was not affirmatively shown to have had onset 
during service;  hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; hypertension, first diagnosed after 
service beyond the one-year presumptive period for 
hypertension as a chronic disease, is unrelated to an injury, 
disease, or event of service origin; and hypertension was not 
caused by or made worse by the service-connected post-
traumatic stress disorder. 



2. Coronary artery disease was not affirmatively shown to 
have had onset during service; coronary artery disease was 
not manifested to a compensable degree within one year from 
the date of separation from service; coronary artery disease, 
first diagnosed after service beyond the one-year presumptive 
period for a chronic heart disease, is unrelated to an 
injury, disease, or event of service origin; and coronary 
artery disease was not caused by or made worse by the 
service-connected post-traumatic stress disorder.

3. Osteoarthritis was not affirmatively shown to have had 
onset during service; osteoarthritis was not manifested to a 
compensable degree within one year from the date of 
separation from service; and osteoarthritis, first diagnosed 
after service beyond the one-year presumptive period for 
chronic arthritis, is unrelated to an injury, disease, or 
event of service origin.


CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by service; 
hypertension may not be presumed to have been incurred in 
service based on the one-year presumption for a chronic 
disease; and hypertension is not proximately due to or the 
result of the service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007). 

2. Coronary artery disease with bypass was not incurred in or 
aggravated by service; coronary artery disease with bypass 
may not be presumed to have been incurred in service based on 
the one-year presumption for a chronic disease; and coronary 
artery disease with bypass is not proximately due to or the 
result of the service-connected post-traumatic stress 
disorder.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).



3. Osteoarthritis was not incurred in or aggravated by 
service, and service connection for arthritis may not be 
presumed to be incurred during service based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§  1110, 
1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§3.303, 
3.307, 3.309 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2003, in January 2005, and in June 
2006.  The veteran was notified of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the 


current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice about the effective dates 
and the degree of disability assignable came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the claims are denied no effective date or 
disability rating can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  With respect to the claims of 
service connection for hypertension and coronary artery 
disease with bypass, as secondary to post-traumatic stress 
disorder, the veteran was afforded VA examinations and 
pursuant to the Board's request, a VHA medical opinion was 
obtained in May 2008.  



With respect to the claim for service connection for 
osteoarthritis, the duty to assist includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  In the absence of evidence of an injury or 
event in service related to arthritis, development for a VA 
medical examination and opinion is not warranted.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As the veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the United States Marine Corps from 
November 1965 to November 1967.  The service treatment 
records show that in July 1966 in Vietnam the veteran was 
wounded in action, sustaining a shrapnel wound to the right 
hand.  

The service treatment records contain no finding or history 
of cardiovascular disease, including hypertension, or 
osteoarthritis.  On separation from service, the blood 
pressure reading was 134/84, and the musculoskeletal 
evaluation was normal.  

After service, post-traumatic stress disorder (PTSD) was 
diagnosed on VA examination in May 1981 and service 
connection was subsequently granted and the initial rating 
was zero percent.  The rating was increased to 30 percent 
from November 2003 and currently.  

Private medical records disclose that in June 2000 the 
veteran had emergent surgery, consisting of triple-vessel 
coronary artery bypass grafting.  There was a long-standing 
history of hypertension, but the date of onset was not 
documented.  The risk factors for coronary artery disease 
included a family history and 34-pack-year history of 
cigarette smoking.  

In September 2000, there was 20-year history of hypertension 
and arthritis. 

On VA hypertension examination in March 2004, the examiner 
reported that the date of onset for hypertension was around 
1998.  The examiner expressed the opinion that the veteran's 
PTSD likely aggravated "pre-existing" hypertension.  The 
examiner indicated that the veteran's file had not been 
available for review.  

On VA PTSD examination in April 2004, the examiner expressed 
the opinion the veteran's hypertension and coronary problems 
were as likely as not related to PTSD.  The examiner 
indicated that the veteran's claims file was not available 
for review.    

On VA heart examination in April 2004, the examiner concluded 
that hypertension, hyperlipidemia and coronary artery disease 
were less likely than not the result of PTSD, however, 
constant stress, if present, may aggravate the existing 
hypertension and coronary artery disease because hypertension 
and hyperlipidemia were significant risk factors in 
themselves.  The examiner indicated that the veteran's 
medical records were not available for review.  

VA records in 2004 show a diagnosis of osteoarthritis with 
degenerative joint disease of the left knee, right shoulder 
and the cervical spine.  

In June 2005, the veteran testified that when he served in 
Vietnam he slept on the ground during the monsoon season, 
which caused him to develop arthritis.  

In July 2005, following a review of the veteran's case file 
and an examination of the veteran, the examiner who prepared 
the April 2004 VA examination concluded that hypertension, 
hyperlipidemia and coronary artery disease were less likely 
than not the result of PTSD, and while stress may aggravate 
the existing hypertension and coronary artery disease, a 
determination that PTSD aggravated hypertension and heart 
disease could not be resolved without resorting to 
speculation.  



In April 2008, the Board requested an opinion from the 
Veterans Health Administration (VHA) in order to decide the 
appeal.  The VA cardiologist was asked to address the 
following questions:

(1) Is there any medical or scientific evidence to 
support a finding that it is at least as likely as not 
that the veteran's service-connected PTSD caused either 
hypertension or coronary artery disease or both as 
opposed to other risk factors such as a family history 
and a 34-pack-year history of cigarette smoking, which 
are shown in this case?

(2) If the PTSD did not cause hypertension or coronary 
artery disease, is it at least as likely as not that 
service-connected PTSD aggravated hypertension or 
coronary artery disease or both? 

On the question of aggravation, the cardiologist 
was asked to comment on the clinical significance 
that PTSD was noncompensably disabling before June 
2000. 

The cardiologist was informed that the term 
"aggravation" meant a permanent increase in 
severity, that is, a worsening of the underlying 
condition not due to the natural progress of either 
hypertension or coronary artery disease as 
contrasted to a worsening of symptoms. 

In May 2008, a VA cardiologist provided the requested 
opinion.  Following a review of the veteran's case file, the 
cardiologist noted the following facts:  the veteran 
underwent coronary artery bypass in June 2000, 33 years after 
leaving service in 1967; that the risk factors for developing 
coronary artery disease were a family history of heart 
disease, smoking, hypertension, and hyperlipidemia; and that 
hypertension and hypelipidemia were not evident during 
service.  



The cardiologist explained that it was well known that only 
rarely is there direct cause and effect of a single risk 
factor causing coronary artery disease.  Rather there are 
multiple known risk factors that all contribute to the 
development of coronary atherosclerosis.  The cardiologist 
stated that there was no scientific evidence that PTSD was a 
risk factor that caused coronary artery disease or 
hypertension. 

The cardiologist did acknowledge that PTSD can cause a rise 
in blood pressure during periods of anxiety, nervousness, and 
nightmares, and it was possible that PTSD could exacerbate 
hypertension and to that extent contribute to the development 
of coronary artery disease, particularly if hypertension were 
not controlled medically.  The cardiologist stated that in 
this case it was possible that intermittent raised blood 
pressure due to PTSD, whether PTSD was disabling or not 
(referring to the fact that PTSD was noncompensably disabling 
before June 2000) could indirectly contribute to coronary 
artery disease, however, in light of other major risks 
factors, the magnitude of that contribution would be quite 
small. 

In addressing the specific questions asked by the Board, the 
cardiologist expressed the opinion that it was clearly not as 
equally likely as not that the veteran's PTSD caused either 
hypertension or coronary artery disease, or both.  The 
cardiologist also expressed the opinion that it was clearly 
not as equally likely as not that the veteran's PTSD 
aggravated either hypertension or coronary artery disease, as 
it did not cause a permanent worsening of the underlying 
conditions.  

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for hypertension, heart disease, 
or arthritis, if the disease becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, or the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

Hypertension and Coronary Artery Disease

On the basis of the service treatment records, in the absence 
of any clinical finding of hypertension, elevated blood 
pressure readings, or coronary artery disease, hypertension 
and coronary artery disease were not affirmatively shown to 
have had onset during service.  38 U.S.C.A. § 1110; 
338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that hypertension or coronary artery 
disease were otherwise noted, that is, observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).

The record does show that hypertension was first documented 
in 2000 with onset of either a 20-year history (1980) as 
noted in the private medical records or a two history (1998) 
as noted by VA.  Coronary artery disease was first documented 
in 2000, when the veteran underwent bypass surgery.  And 
whether or not there is a 20 year or two year history of 
hypertension, hypertension was not manifested to a 
compensable degree within the one-year presumptive period 
following separation from service, November 1967 to November 
1968, for a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.306, 3.309.  Coronary artery disease first 
documented after service in 2000 is also well beyond the one-
year presumptive period for heart disease as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As for the cause of hypertension and coronary artery disease, 
the evidence in favor of the claims consists of the opinions 
of two VA examiners who conducted VA examinations in March 
2004 and in April 2004. 



The evidence against the claims consists of a VHA medical 
opinion obtained in May 2008, wherein a cardiologist, 
following a review of the medical evidence, express the 
opinion that it was clearly not as likely as not that the 
veteran's PTSD caused or aggravated either hypertension or 
coronary artery disease; and the opinion of a VA examiner in 
July 2005, who expressed the opinion that it was unlikely 
that the veteran's hypertension, hyperlipidemia and coronary 
artery disease were the resultant of PTSD.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

One VA examiner expressed the opinion that the veteran's 
hypertension and coronary problems were as likely as not 
related to PTSD.  Another VA examiner expressed the opinion 
that the veteran's PTSD was as likely as not aggravated a 
pre--existing hypertension.  However, neither examiner had 
the benefit of reviewing the veteran's medical history or the 
service and post-service medical records prior to rendering 
the opinions, nor did the examiners provide a rationale for 
the opinions.  

As for the opinion against the claim, the VA cardiologist, 
stated that the veteran's case file had been reviewed, and he 
expressed the opinion that it was clearly not as equally 
likely as not that the veteran's PTSD caused either 
hypertension or coronary artery disease, or both.  The 
physician further expressed the opinion that it was clearly 
not as equally likely as not that the veteran's PTSD 
aggravated either hypertension or coronary artery disease, as 
it did not cause a permanent worsening of the underlying 
conditions.  

The cardiologist explained that PTSD was not a medically 
known risk factor for hypertension or coronary artery, and 
while it was in the realm of possibility that intermittently 
raised blood pressure due to PTSD could indirectly contribute 
to the development of coronary artery disease, the magnitude 
of the contribution would be quite small, particularly in 
light of the veteran's other major risk factors.     

Similarly, but not as persuasive as no rationale was 
provided, in July 2005, following a review of the medical 
evidence in the claims file and an examination of the 
veteran, the VA examiner expressed the opinion that it was 
less likely than not that the veteran's hypertension, 
hyperlipidemia and coronary artery disease were the result of 
PTSD.  

Moreover, consistent with the VHA opinion and the examiner's 
findings in July 2005, the private physicians who treated the 
veteran for his heart condition in 2000 indicated that the 
veteran had a history of multiple coronary risk factors, 
including tobacco abuse, long-standing history of 
hypertension, dyslipidemia, and a positive family history, 
but PTSD was not identified as a causal or aggravating 
factor.  
 
As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, and as the VHA opinion was 
based on a review of the entire record and contained a 
detailed rationale for the opinion, which was consistent with 
the facts in the record, the Board finds that the opinion of 
the VA cardiologist that the service-connected PTSD neither 
caused hypertension or coronary artery disease nor aggravated 
hypertension or coronary artery disease, which oppose rather 
than support the claims, outweighs the favorable opinions.  

As for the veteran's statements and testimony, relating 
hypertension and coronary artery disease as secondary to 
PTSD, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



Hypertension and coronary artery disease are not conditions 
under case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of hypertension and coronary artery disease is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claims.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a causal relationship 
between hypertension and coronary artery disease and PTSD.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding as to questions of a medical diagnosis 
or of medical causation, not capable of lay observation, and 
as the preponderance of the evidence is against the claims of 
service connection for hypertension and coronary artery 
disease to include as secondary to PTSD, for the reasons 
articulated, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b). 



Osteoarthritis

On entrance examination, the veteran gave a history of 
rheumatoid arthritis as young boy.  The veteran's 
musculoskeletal system was evaluated as normal upon entrance 
and on separation examination. 

A history of rheumatoid arthritis on entrance examination 
does not rebut the presumption of soundness when the veteran 
was accepted for service.  Consequently, the veteran is 
presumed to have been in sound condition at entry to service.  
38 C.F.R. § 3.304(a)(1).

The service treatment records do not show any complaint, 
finding, or diagnosis of osteoarthritis.  While the veteran 
has provided a history that his osteoarthritis began in 
service, where as here, the chronicity of a condition in 
service is not adequately supported by the combination of 
manifestations sufficient to identify osteoarthritis and 
sufficient observation to establish chronic osteoarthritis 
during service, then continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b). 

After service, arthritis was first documented in 2000, 33 
years after service and well beyond the period for 
presumptive service connection under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307 and 3.309.  And the absence of documented 
complaints from 1967 and 2000, weighs against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  And there is no competent 
medical evidence that causally links the veteran's 
osteoarthritis to service.  



Osteoarthritis is not a condition under case law, where lay 
observation has been found to be competent, and therefore the 
determination as to the presence of osteoarthritis is medical 
in nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claims.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a diagnosis of 
osteoarthritis or of a nexus between osteoarthritis and 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its finding as to questions of a medical 
diagnosis, not capable of lay observation, or of medical 
causation, and as the preponderance of the evidence is 
against the claim for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


                                                                        
(The Order follows on the next page.)





ORDER

Service connection for hypertension to include as secondary 
to post-traumatic stress disorder is denied.

Service connection for coronary artery disease with bypass to 
include as secondary to post- traumatic stress disorder is 
denied.

Service connection for osteoarthritis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


